Exhibit 10.22

January 14, 2003

SEI Investments Canada Company

70 York Street

Suite 1600

Toronto, Ontario MSJ 189

Attention: Mr George Butcher

Dear Sirs:

Royal Bank of Canada (the “Bank”) is pleased to offer to SEI Investments Canada
Company (the “Borrower”) the following facility (the “Credit Facility”), subject
to the following terms and conditions.

1. DEFINITIONS:

The definitions attached hereto in Schedule “A” are incorporated in this
agreement by reference as if set out in full herein (collectively this agreement
and all schedules attached hereto, as amended from time to time, are referred to
as the “Agreement”). Unless otherwise provided, all accounting terms used herein
shall be interpreted in accordance with GAAP.

2. AMOUNT:

The amount available under the Credit Facility shall not exceed $2,000,000
Canadian dollars or the Equivalent Amount in US dollars.

3. CREDIT FACILITY:

The Credit Facility is available by way of overdrafts in Canadian Dollars or US
Dollar equivalent.

Each use of the Credit Facility is referred to as a “Borrowing”. The face amount
of each Borrowing outstanding shall be used to determine the amount of
Borrowings outstanding under the Credit Facility at any time.

4. PURPOSE:

The Borrower shall use the Credit Facility to finance short-term, temporary
operating requirements.

5. AVAILABILITY:

Borrowings under the Credit Facility are available on any Business Day through
the Branch of Account, subject to the otter terms and conditions of this
Agreement and the following:

The Borrower may borrow, repay and re-borrow under the Credit Facility at any
time, unless otherwise provided. The Credit Facility Amount is available at the
sole discretion of the Bank and the Bank may, at any time and from time to time
without notice, cancel any undrawn portion of the Credit Facility Amount.

6. INTEREST RATES:

The following rates shall apply to the Credit Facility:

 

  (a) Canadian Dollar Borrowings - Royal Bank Prime (“RBP”)

 

  (b) US Dollar Borrowings - Royal Bank US Base Rate (“RBUSBR”)

7. CALCULATION AND PAYMENT OF INTEREST:

On each borrowing by way of overdraft the Borrower shall pay Interest in the
currency of the Borrowing monthly in arrears on the 1st day of each month.

Such interest will be calculated monthly and will accrue daily on the basis of
the actual number of days elapsed and a year of 365 days. Any change in the
annual RBP or RBUSBR rates shall be effective as of the opening of business on
the day such change takes place.



--------------------------------------------------------------------------------

8. TIME AND PLACE OF PAYMENT:

Payments of principal, interest, fees and all other amounts payable by the
Borrower pursuant to this Agreement shall be paid at the Branch of Account. Each
payment under this Agreement shall be made for value on the day such payment is
due, provided that if any such day is not a Business Day such payment shall be
deemed for all purposes of this Agreement to be due on the Business Day next
following such day and all interest and other fees shall continue to secure
until payment. Interest and fees payable under this Agreement are payable both
before and after any or all of default, demand and judgment.

9. OVERDUE PAYMENTS:

Any amount of overdue hereunder in Canadian Dollars shall bear interest, payable
on demand, at RBP + 1% per annum. Any amount overdue hereunder in US Dollars
shall bear interest, payable on demand, at RBUSBR+1% per annum.

10. REPAYMENT OF CREDIT FACILITY:

All Borrowings shall be due and payable on demand by the Bank. Upon such demand,
the Bank shall have no obligation to honour any cheques or other orders for
payment, and the Borrower shall immediately pay all amounts outstanding under
the Credit Facility.

11. EVIDENCE OF INDEBTEDNESS:

The Bank shall open and maintain at the Branch of Account accounts and records
evidencing the Borrowings made available to the Borrower by the Bank under this
Agreement. The Bank shall record the principal amount of each Borrowing, the
payment of principal and interest and all other amounts owing to the Bank.

The Bank’s amounts and records constitute, in the absence of manifest error,
conclusive evidence of the indebtness of the Borrower to the Bank.

The Borrower authorizes and directs the Bank to automatically debit any bank
account of the Borrower for all amounts payable by the Borrower to the Bank
including, without limitation, the repayment of all amounts due under this
Agreement and all charges for the keeping of such bank account.

12. CONDITIONS PRECEDENT TO DISBURSEMENT:

The obligation of the Bank to make available the initial Borrowing is subject to
and conditional upon the receipt, in form and substance satisfactory to the
Bank, of:

 

  (a) a duly executed copy of this Agreement;

 

  (b) an incumbency certificate of the Borrower setting forth specimen
signatures of the individuals authorized to execute this Agreement as of the
date of execution hereof;

 

  (c) a certified copy of the constructing documents and by-laws of the
Borrower;

 

  (d) a certified copy of the resolution of the sole shareholder of the Borrower
relating to the Borrower’s authority to execute, deliver and perform its
obligations under this Agreement and the manner in which and by whom such an
agreement is to be executed and delivered;

 

  (e) a duly executed copy of the Guarantee signed by SEI Investments Company
(the “Guarantor”);

 

  (f) a certified copy of the constating documents and by-laws of the Guarantor;

 

  (g) a certified copy of the resolution of the board of directors of the
Guarantor relating to the Guarantor’s authority to execute, deliver and perform
its obligations under this Agreement and Guarantee and the manner in which and
by whom such agreements are to be executed and delivered (Form# 222);

 

  (h) an incumbency certificate of the Guarantor setting forth specimen
signatures of the individuals authorized to execute the Guarantee as of the date
of execution hereof

 

  (i) an opinion of legal counsel to the Guarantor, substantially in the form of
Schedule “B”.

 

  (j) an opinion of legal counsel to the Borrower, substantially in the form of
Schedule “C”.



--------------------------------------------------------------------------------

13. REPRESENTATION AND WARRANTIES:

The Borrower represents and warrants to the Bank, which representations and
warranties are repeated as of the time of each Borrowing and the time at which
each payment of interest or fees is due hereunder, that:

 

  (a) it is a corporation duly incorporated and validly existing under the laws
of its jurisdiction of incorporation, and that it is duly registered or
qualified to carry as business in all jurisdictions where the nature of its
properties, assets or business makes such registration or qualification
necessary or desirable;

 

  (b) the execution, delivery and performance of the Agreement have been duly
authorized by all necessary actions and do not (i) violate any applicable law,
regulation or rule by which it is bound, (ii) violate any provision of its
constating documents or by-laws, (iii) result in a breach of, or a default
under, any agreement or instrument to which it is a party or by which it or any
of its properties or assets may be bound or affected or (iv) result in the
creation of any encumbrance on any of its properties or assets, except as herein
specifically provided;

 

  (c) the Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms;

 

  (d) its most recent audited, consolidated financial statements fairly present
in conformity with GAAP, the consolidated financial position of the Borrower as
of the date thereof and its consolidated results of operations and cash flows
for the fiscal year covered thereby, and since the date of such financial
statements, there has occurred no material adverse change in the business or
financial condition of the Borrower;

 

  (e) there is no action, litigation or legal proceeding pending or threatened
against the Borrower or any of its assets or properties before any court or
administrative agency which, if adversely determined, might (i) result in a
material adverse change in the financial condition of the Borrower or its
business, properties or other assets, or (ii) materially and adversely affect
the ability of the Borrower to perform its obligations under this Agreement;

 

  (f) it is in compliance in all material respects with all Applicable Laws;

 

  (g) no consent, approval, order, authorization, licence, exemption or
designation of or by any governmental or regulatory body or Person is required
or advisable in connection with the execution, delivery and performance of this
Agreement and the transactions contemplated hereby on its behalf, and no
registration, qualification, designation, declaration or filling with any
governmental or regulatory body or Person is necessary or desirable to enable or
empower it to perform its obligations under the Agreement, except such as have
been made or obtained, which are in full force and effect as of the date hereof;

 

  (h) it has filed all income tax returns which were required to be filed, paid
or made provision for payment of all taxes and Potential Preferred Claims
(including interest and penalties) which are due and payable, and provided
adequate reserves for payment of any tax, the payment of which is being
contested.

The representations and warranties made in this section shall continue in effect
until payment and performance of all debts, liabilities and obligations under
this Agreement.

14. COVENANTS:

Without affecting or limited the right of the Bank to terminate it’s commitment
and demand all Borrowings under the Credit Facility, the Borrower covenants and
agrees with the Bank, while this Agreement is in effect or any Borrowings are
outstanding:

 

  (a) to advise the Bank of any change of ownership of the borrower, at least 60
calendar days before the said change is to take effect.

 

  (b) to provide the Bank with the following:

 

  (i) annual audited financial statements of the Borrower, within 60 days of the
Borrower’s fiscal year-end;

 

  (ii) Quarterly unaudited financial statements of the Guarantor, within 30 days
of the end of each fiscal quarter;

 

  (iii) annual audited financial statements of the Guarantor, within 60 days of
the guarantor’s fiscal year-end.



--------------------------------------------------------------------------------

15. INDEMNITIES:

The Borrower hereby agrees to indemnify and hold the Bank and its directors,
officers and employees harmless from and against any and all claims, suits,
actions, debts, damages, costs, losses, obligations, judgments, charges,
expenses and liabilities of any nature whatsoever (including reasonable legal
fees on a solicitor and client basis) which are sustained or incurred as a
consequence of:

 

  (a) any breach by the Borrower under any of the provisions of this Agreement
or in any document or instrument delivered in connection herewith;

 

  (b) the Bank acting upon instructions given or agreements made over the
telephone or by electronic transmission of any type (either relating only to the
Borrower and the Bank

or involving crediting the accounts of third parties) with Persons reasonably
believed by the Bank to have been acting on the Borrower’s behalf.

It is the intention of the Borrower and the Bank that the provisions of this
section shall supersede any other provisions in this Agreement which in any way
limit the liability of the Borrower, and that the Borrower shall be liable for
any obligations arising under this section even if the amount of the liability
incurred exceeds the amount of the Borrowings. The obligations of the Borrower
arising under this section are absolute and unconditional and shall not be
affected by any act, omission, or circumstance whatsoever, whether or not
occasioned by the fault of the Bank except in respect of gross negligence or
wilful misconduct by the Bank. This section shall survive the repayment of the
Borrowings and shall survive the transfer of any or all right, title and
interest in and to the Borrower’s property by the Borrower to any party, whether
or not affiliated with the Borrower.

16. SUCCESSORS AND ASSIGNS:

This Agreement shall be binding upon and ensure to the benefit of the Bank and
the Borrower and their respective successors and permitted assigns. The Borrower
cannot assign or transfer all or any of its rights and obligations hereunder
without the prior written consent of the Bank.

17. MISCELLANEOUS:

 

  (a) Expenses. The Borrower shall pay the reasonable fees (including, without
limitation, all documentation fees charged by the Bank for use of its internal
legal counsel) and expenses incurred by the Bank in connection with the
operation of the Credit Facility including the enforcement of the Bank’s rights
hereunder and under the Security Documents or any other document delivered
pursuant to this Agreement, whether or not any amounts are advanced hereunder.

 

  (b) Limit on Rate of Interest. The Borrower shall not be obligated to pay any
interest under or in connection with this Agreement to the extent such interest
exceeds the effective annual rate of interest on the credit advanced hereunder
that would be lawfully permitted under the Criminal Code. For purposes of this
section, “interest” and “credit advanced” have the meanings ascribed to such
terms in the Criminal Code and the “effective annual rate of interest” shall be
calculated in accordance with generally accepted actuarial practices and
principles.

 

  (c) Judgement Currency. If for the purpose of obtaining judgement in any court
in any jurisdiction with respect to this Agreement, it is necessary to convert
into the currency of such jurisdiction (the “Judgement Currency”) any amount due
hereunder in any currency other than the Judgment Currency, then conversion
shall be made at the rate of exchange prevailing on the Business Day before the
day on which judgment is given. For this purpose “rate of exchange” means the
rate at which the Bank would, on the relevant date, be prepared to sell similar
amount of such currency in Toronto foreign exchange markets, against Judgment
Currency, in accordance with normal banking procedures.

In the event that there is a change in the rate of exchange prevailing between
the Business Day before the day on which the judgment is given and the date of
payment of the amount due, the Borrower will, on the date of payment, pay such
additional amounts as they may be necessary to ensure that the amount paid on
such date is the amount in the Judgement Currency which, when converted at the
rate of exchange prevailing on the date of payment, is the Amount due under this
Agreement in such other currency together with interest at RBP and expenses
(including reasonable legal fees on a solicitor client basis). Any additional
amount due from the Borrower under this section will be due as a separate debt
and shall not be affected by judgement being obtained for any other sums due
under or in respect of this Agreement.



--------------------------------------------------------------------------------

  (d) Notices. Any notice or demand hereunder shall be given in writing by
telecopier or letter, in each case addressed to an officer of the receiving
party. A telecopier communication shall be deemed received on the date of
transmission provided such transmission is received prior to 5.00 p.m. on a day
on which the receiving party’s office is open for normal business, and otherwise
on the next such day. A letter shall be deemed received when hand-delivered to
the receiving party, at the address shown herein or at such other address as the
receiving party may notify the other from time to time. Each party shall be
bound by any notice given hereunder and entitled to act in accordance therewith,
unless otherwise agreed. The addresses of the parties for the purpose hereof
shall be:

 

as to the Borrower:     

SEI Investments Canada Company

70 York Street

Suite 1600

Toronto, Ontario M5J 1S9

     Attention:   Mr. George A. Butcher      Telecopier:   (416) 368-6288 as to
the Bank:     

Royal Bank of Canada

RBC Global Services

Business Risk Management

11th Floor, South Tower

Royal Bank Plaza

200 Bay Street

Toronto, Ontario M5J 2J5

     Attention:   Manager, Credit      Telecopier:   (416) 974-8668

or such other address for delivery as each party from time to time may notify
the other as aforesaid.

 

  (d) Set Off. The Bank is authorized (but not obligated), at any time and
without notice, to apply any credit balance (whether or not then due) to which
the Borrower is then beneficially entitled on any account (in any currency) at
any branch or office of the Bank in or towards satisfaction of the obligations
and liabilities of the Borrower due to the Bank under this Agreement. For that
propose, the Bank is irrevocably authorized to use all or any part of any such
credit balance to buy such other currencies as may be necessary to effect such
application.

 

  (e) Amendments and Waivers. No amendment, modification or waiver of any
provision of this Agreement of consent to any departure by the Borrower from any
provision of this Agreement will in any event be effective unless it is in
writing signed by the Borrower and the Bank, and then the amendment,
modification, waiver or consent will be effective only in the specific instance,
for the specific purpose and for the specific length of time for which it is
given by the Bank. No failure to exercise and no delay in exercising on the part
of the Bank, any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other right, power or privilege.

 

  (f) Further Assurances. The Borrower shall from time to time promptly upon the
request of the Bank take such action and execute and deliver such further
documents, as shall be reasonably required in order to fully perform the terms
of, and to carry out the intention of, this Agreement.

 

  (g) Severability. If any provision of this Agreement is or becomes prohibited
or unenforceable in any jurisdiction, such prohibition or unenforceability shall
not invalidate or render unenforceable the provision concerned in any other
jurisdiction nor invalidate, affect or impair any of the remaining provisions
hereof.

 

  (h) Governing Law and Submission to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the Province of Ontario
and of Canada applicable therein. The Borrower irrevocably submits to the
non-exclusive jurisdiction of the courts of such Province and acknowledges the
competence of such courts and irrevocably agrees to be bound by a judgment of
any such court.



--------------------------------------------------------------------------------

  (i) Whole Agreement. This Agreement and any agreements delivered pursuant to
or referred to in this Agreement constitute the whole and entire agreement
between the parties in respect of the Credit Facility, and cancel and supersede
any prior written or verbal agreements including undertakings, declarations or
representations made with respect thereto.

 

  (j) Time. Time shall be of the essence in all provisions of this Agreement.

 

  (k) Effective Date. Except as otherwise provided in this Agreement, the date
on which this Agreement becomes effective is the date appearing on the first
page hereof.

Please acknowledge your acceptance of the above terms and conditions by signing
the attached copy of this letter in the space provided below and returning it to
the undersigned.

 

Yours truly,

ROYAL BANK OF CANADA

By:  

/s/ Miko Niasim

Name/Title:   Manager, Credit By:  

 

Name/Title:  

We acknowledge and accept the terms and conditions of this Agreement on the 21st
day of October, 2003 which acceptance is effective as of the date first above
written.

 

SEI INVESTMENTS CANADA COMPANY By:  

/s/ G. A. Butcher

Name/Title:   G. A. Butcher, Vice President, CFO   (seal) By:  

 

Name/Title:  